DETAILED ACTION
	The following is a response to the amendment filed 1/4/2021 which has been entered.
Response to Amendment
	Claims 1-18 are pending in the application. Claims 11-18 are new.
	-The objection to the specification has been partly withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection pertaining to claims 1 (usage of word “type”), 2 and 5 has been withdrawn due to applicant amending the claims accordingly.

Response to Arguments
Applicant’s arguments with respect to the Gallet in view of Alling art lacking the lubrication (oil) guiding outwardly as recited based on the rim portions in Alling being radially inward and with respect to the Gallet in view of Hartnett art wherein the shape of the cage in Hartnett would not be implemented in the shape of the cage in Gallet have been fully considered and are persuasive.  The 103 rejections of claims 1, 2, 4, 7 and 10 has been withdrawn. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “said” on last line of claim should be deleted.  Correction is required.  See MPEP § 608.01(b).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 and 11-14 recites the limitation “the sun gear comprising a coupler for coupling to a first shaft of the turbine engine……..” and “the ring gear comprising a connector to connect to a second shaft of the turbine engine……”.  Based on the please clarify.
-Claim 15 recites the limitation "the radially external ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation was recited (introduced) in claim 4, not claim 1 from which new claim 15 depends from.
-Claim 18 recites the limitation “a channel” in line 3. Based on the original disclosure as filed, it is unclear as to what the “channel” is representing (i.e., orifice, groove, space, etc.), please clarify.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 2, 2021